Citation Nr: 0809951	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee injury 
residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 14 to September 
17, 1974.

This appeal arose before the Board of Veterans'Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records show that his lower 
extremities were normal at service entry, although a 
preservice, October 1973 football injury to the left knee was 
noted.  During service, he had multiple complaints of left 
knee pain with running and walking; chrondomalacia was 
subsequently diagnosed.  He was also placed on two physical 
profiles.  A July 26, 1974, X-ray revealed that Osgood's-
Schlatter's disease that was not clinically confirmed; he was 
instead diagnosed as having left knee chondromalacia.  
Following service, he was treated at a private facility in 
July 2004 for pneumonia; the medical history noted the 
surgical repair of left knee cartilage.

The veteran, who acknowledges having left knee problems prior 
to service, asserts service connection is warranted because 
the condition was aggravated during or as a consequence of 
his military service.  To date, he has not been afforded a VA 
examination, and under the circumstances, the Board finds 
that an examination is necessary to determine the likelihood 
that the veteran has a left knee disability that is related 
to service.  See 38 C.F.R. § 3.159(c)(4) (2007).

The veteran must be informed of the importance of reporting 
to the scheduled examination and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an appropriate VA 
examination.  The claims folder, to 
include the service medical records, must 
be made available to the examiner to 
review in conjunction with the 
examination, and the examination report 
must indicate that the claims folder was 
so reviewed.  The examiner must render an 
opinion as to the likelihood that the 
veteran had a pre-existing left knee 
disability.  If the examiner concludes in 
the affirmative, the examiner must state 
whether it is at least as likely as not 
(that is, at least a 50-50 degree of 
probability) that the veteran's period of 
service aggravated any preexisting left 
knee disorder beyond its natural 
progression.  If the examiner concludes 
that the veteran did not have a left knee 
disability prior to service, he or she 
must opine as to whether it is at least as 
likely as not the condition is related to 
or had its onset during service.  All 
special studies deemed necessary to render 
this opinion must be performed.  The 
examiner must discuss the veteran's report 
of a continuity of symptoms and provide a 
complete rationale for all opinions 
expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for the residuals 
of a left knee injury must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

